Citation Nr: 1203372	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-11 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1995 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 RO decision, which denied a claim for entitlement to TDIU.

In July 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Cleveland, Ohio, RO. A transcript of that proceeding has been associated with the claims folder.

This issue was remanded in September 2010 for further development. 

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for fibromyalgia and gastrointestinal reflux disease (GERD), both claimed as secondary to service-connected patellofemoral, cervical spine, and low back conditions have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not meet the percentage requirements for TDIU, as his cervical strain is assigned a 10 percent rating, his low back strain is assigned a 10 percent rating, his patellofemoral syndrome of the right knee is assigned a 10 percent rating, and his patellofemoral syndrome of the left knee is assigned a 10 percent rating.

2.  The Veteran's service-connected disabilities are not of such severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Sup. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25, 4.26 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for entitlement to TDIU, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in February 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate effective dates were assigned as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the claims folder.  All records identified by the Veteran relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

In October 2010, the RO provided the Veteran with a VA examination for his TDIU claim.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the claims file, examined the Veteran, noted the Veteran's assertions, and considered the effects of his service-connected disabilities on his employability.  As such, the Board finds that the examination in this case is adequate upon which to base a decision with regard to the claim and a new VA examination need not be conducted at this time. The Board notes that the September 2010 Board remand requested that an opinion be provided by the same examiner who prepared the February 2009 VA examination report.  However, as the October 2010 VA opinion is adequate for the reasons stated above, and there is no evidence in the record that the February 2009 VA examiner is available, the Board finds no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991); Sabonis v. Brown, 6 Vet. App. 426, 430  (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

Under 38 C.F.R. § 4.26 (2011), when a partial disability results from a disease or injury of both arms, or both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e. not combined) before proceeding with further combinations, or converting to degree of disability.  This is known as the bilateral factor.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2011).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the Board notes that the Veteran is service connected for cervical strain, evaluated as 10 percent rating disabling; low back strain, evaluated as 10 percent rating disabling; patellofemoral syndrome of the right knee, evaluated as 10 percent rating disabling; and patellofemoral syndrome of the left knee, evaluated as 10 percent disabling.  As such, his combined rating, in consideration of 38 C.F.R. § 4.26 and 38 C.F.R. § 4.16(a), is 40 percent according to Table 1 of 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2011).  Therefore, his service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2011).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Having reviewed the record, the Board finds that the preponderance of the evidence weighs against finding that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  In this regard, the Veteran reported in an April 2010 VA treatment record that he stopped working in 2001 because his job was too physically demanding.  It was noted that he worked as a construction technician until the place of business closed.  He reported trying to find another job but reported that he missed interviews due to pain.  He is no longer looking for a job. 

In October 2010, the Veteran underwent a VA examination.  The examiner reviewed the claims file and noted that the Veteran is service connected for the spine and the knee.  The examiner examined the Veteran and noted that the Veteran is service connected for bilateral patellofemoral syndrome, which is stable.  The examiner also examined the Veteran's cervical and lumbar spine and diagnosed the Veteran with cervical strain and low back strain.  The examiner noted that the symptoms are stable.  The examiner noted that the Veteran joined the military from college.  He got hurt during service and was discharged from the military.  The Veteran did not get deployed.  He finished his degree, and his first job was as a construction technician for MI homes.  From 2000 to 2001, he worked for CTL engineering.  This was a supervisory position.  As per the Veteran, he lost the job due to absences from work due to pain and doctor visits.  He has not worked since 2001.  Difficulty to work and find work was noted for the following reasons: muscle pain is content, worse in morning and in winter; he has been on multiple pain medications, including Tylenol, Steroids, Celebrex, Methadone, and Tramadol without benefit; he is currently on Oxycodone and Percocet; and his pain medications are affecting his ability to concentrate.  The examiner noted that the major symptom is pain, diagnosed as fibromyalgia and chronic pain syndrome by the rheumatologist and neurologist.  He is taking multiple medications for this.  The back pain and knee pain is there from 1996.  He was able to finish college and work after the military service until 2001.  The x-rays and MRIs of the knees and spine are not showing any significant progression of the condition.  The diagnosis is strain.  The etiology of fibromyalgia is unknown, but back and knee strains are not known causes of fibromyalgia.  The examiner concluded by opining that the Veteran is unable to work from fibromyalgia and chronic pain syndrome and not from service-connected back and knee strain. 

In a February 2009 VA clinical summary, an examiner examined the Veteran's knee, neck, and lower back.  The Veteran gave a history of being diagnosed with fibromyalgia, arthritis of multiple joint, and also chronic pain syndrome.  He apparently worked as a construction technician for an engineering company.  This involved going up and down steps of high-rise buildings.  It also involved lifting heavy objects as he did some concrete testing for the company itself.  He has not worked since 2001.  He apparently had a rotator cuff tear of his left shoulder in 2000 and was not able to do activities with his shoulder as well.  He denied having any injuries to this neck, lower back, or knees after getting out of service.  Upon examination, the Veteran was diagnosed with low back strain, cervical spine strain, and bilateral patellofemoral syndrome.  It was noted that the Veteran is unable to do any physical employment because of his problems with his left shoulder, neck and back pain, along with both knees pain.  However, he also has diagnosis of fibromyalgia and chronic pain syndrome.  The examiner opined that the Veteran is unable to obtain gainful physical or sedentary employment and has not worked since 2001 because of his problems with fibromyalgia and chronic pain.  The examiner could not comment on the degree of contribution of his cervical spine problem to his unemployability without resorting to mere speculation. 

In a December 2008 VA treatment record, it was noted that the Veteran's eyes were unable to be dilated due to work. 

In a September 2008 private record from a D.O. at Westerville Family Health, it was noted that the Veteran had been treated by this D.O. since 1992.  It was noted that the Veteran joined the United States Marines from 1995 to 1998 but was discharged on medical grounds with service-connected conditions, which include patellofemoral syndrome of the right and left knee, cervical strain, and low back strain.  This D.O. referenced a letter he wrote to the Commission that the Veteran's situation and relation to his field of work was only going to get worse (in 2004).  His conditions have gotten worse and, due to chronic pain, it has led to not only the previous diagnosis by Dr. D.S. of Osteoarthritis, but his services condition has led to fibromyalgia.  He has been subjected to numerous medications to control his condition; and, indeed, his VA medical record indicated that he had become dependent on medication to function.  The Veteran worked as a field technician in the construction file, which as a requisite involves lots of walking, lifting, and physical labor.  Taking into account his said service-connected condition, vis-à-vis the aforementioned medical specialist's results, it is evident that he is unemployable in his field of work and will offer no relief without medications in his physical condition; instead it can only take toll on him, incrementally worsening with age as he gets older.  The D.O. concluded that, based on the findings of the VA and his own findings, the Veteran's ability to work is questionable due to his dependence on medications that render him only few alert hours of the day.  

In a December 2006 VA treatment record, it was noted that the Veteran works as an assistant pastor.  

In a December 2005 VA treatment record, it was noted that the Veteran is currently unemployed and was unable to keep up with his former employment because it required taking steps.

In determining whether the Veteran is unemployable due to his service-connected disabilities, the Board has considered the February 2009 VA opinion, in which it was  noted that the Veteran is unable to do any physical employment because of his problems with his left shoulder, neck and back pain, along with both knees pain.  However, the Board notes that this medical record also noted the Veteran as having a diagnosis of fibromyalgia and chronic pain syndrome.  The examiner opined that the Veteran is unable to obtain gainful physical or sedentary employment and has not worked since 2001 because of his problems with fibromyalgia and chronic pain.  The examiner could not comment on the degree of contribution of his cervical spine problem to his unemployability without resorting to mere speculation.

While the February 2009 examiner indicated that the Veteran is unable to do any physical employment because of his problems with his left shoulder, neck and back pain, along with both knees pain, this examiner did not indicate specifically that the Veteran is unable to do any sedentary employment or is completely precluded from doing any sort of work due to his service-connected disabilities.  Moreover, the examiner did specifically opine that the Veteran is unable to obtain gainful physical or sedentary employment because of his problems with fibromyalgia and chronic pain.  The Veteran's fibromyalgia is not currently a service-connected disability.  Therefore, as the February 2009 VA opinion did not specifically indicate that the Veteran is precluded, solely by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience, the Board concludes that this opinion does not support referral for consideration of a TDIU on an extraschedular basis.

The Board has also considered the September 2008 private opinion.  This D.O. concluded that the Veteran's ability to work is questionable due to his dependence on medications and found that, taking into account his said service-connected condition, it is evident that he is unemployable in his field of work and will offer no relief without medications in his physical condition.  However, this D.O. also indicated in this opinion that the Veteran's conditions have gotten worse and, due to chronic pain, it has led to not only the previous diagnosis by Dr. D.S. of Osteoarthritis, but his services condition has led to fibromyalgia.  He has been subjected to numerous medications to control his condition.  The Board finds that it is unclear from this statement whether the medications referred to in this record are being taken for the Veteran's service-connected conditions or his nonservice-connected fibromyalgia.  Therefore, due to the ambiguity regarding the specific condition for which the Veteran is taking the medications that render him not alert, the Board finds this opinion not probative on the matter. 

Upon review of all relevant evidence of record, the Board finds the October 2010 VA opinion to be the most probative medical evidence of record on the matter.  The examiner reviewed the claims file, examined the Veteran, and considered his assertions before rendering an opinion on the matter.  As the examiner concluded that the Veteran is unable to work from fibromyalgia and chronic pain syndrome and not from service-connected back and knee strain, the Board finds that the most probative medical evidence of record on the matter is against a finding that the Veteran is unemployable due to his service-connected disabilities so as to warrant entitlement to TDIU on an extraschedular basis.

The Board acknowledges the contentions of the Veteran, his wife, and his mother that he is unable to work due to his service-connected conditions.  However, the most probative medical evidence of record does not support these contentions.  Lay persons can attest to factual matters of which they had first- hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran, his wife, and his mother are competent to report what comes to them through their senses, they do not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Here, these individuals describe the limitations caused by the Veteran's symptoms, and the Board acknowledges that their statements in that regard are competent and of some probative value.  However, the Board also notes that it is very difficult in reading their contentions to distinguish to what degree those limitations are a result of his service-connected disabilities and to what degree those limitations are attributable to his nonservice-connected fibromyalgia.  Consequently,  the Board ultimately places more weight on the October 2010 VA opinion regarding whether the Veteran is unemployable due solely to service-connected conditions.

The Board further notes that the Veteran's representative specifically requested in the January 2012 Written Brief Presentation that the issue of entitlement to TDIU be remanded.  The representative asserted that the Veteran's claim for service connection for fibromyalgia is an inferred claim and that the Veteran should be afforded the opportunity to have a VA examination to determine if the condition is related to service before the claim for TDIU is adjudicated.  The Board has considered complying with the representative's request on this matter.  The Board notes that it was held in Harris v. Derwinski, 1 Vet. App. 180 (1991) that two issues are "inextricably intertwined " when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered.  However, the Board finds that the current case at hand is distinguishable from the case in Harris, as the Board does not currently have jurisdiction over the claim for service connection for fibromyalgia.  The claim for service connection for fibromyalgia has not been appealed to the Board and, in fact, has never been adjudicated in the first instance by the AOJ.  Therefore, the Board does not find it appropriate to defer adjudicating the claim for TDIU that is currently pending before the Board based on the potential adjudication of a claim over which it currently has no jurisdiction.  The Board does note, however, that the decision herein not to refer a TDIU claim for extraschedular consideration is based specifically on those disabilities for which service connection is currently in effect, and in no way precludes any future reconsideration of a claim for entitlement to TDIU by the agency of original jurisdiction, if any additional disabilities, such as fibromyalgia, were to be service connected in the future.  

In summary, while the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 40 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings. See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that the RO's decision not to refer this issue consideration of TDIU was correct.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


